DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 (Group 1) in the reply filed on is acknowledged. Applicant submits new claims 21-32 correspond to Group 1. Examiner respectfully disagrees with respect to claims 27-32 (subcombination), as claims 1-8 and 21-26 (combination) do NOT require “a conductive body disposed between the conductive layer of the display module and the conductive portion of the enclosure” (as well as “wherein the conductive body includes at least one of a metal spring, a conductive foam, or a conductive fiber” and “wherein the air gap has an end defined by the conductive body”) recited in the subcombination. As such, to obviate a serious search and/or examination burden, claims 1-8 and 21-26 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/21 and 7/23/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a portion of the display module is configured as a radiating element for wireless communication” is indefinite, since it’s unclear how merely “a portion” of the display module “is configured as a radiating element”. The spec., e.g., ¶ [0032] of the printed publication, discloses “Referring to FIG. 1A, in some examples, the display device 100 includes a ground wall 120 disposed between the display module 108 and the enclosure 110. In some examples, the shape and location of the ground wall 120 between the display module 108 and the enclosure 110 may define the shape and the location of the portion 112 of the display module 108 that is used to form part of the antenna 104. The ground wall 120 electrically connects (grounds) portions (e.g., bottom portions) of the display module 108 to the enclosure 110.” 
Hence, ground wall 120 (620 in Fig. 6F, ¶ [0064]) appears to be an essential feature deemed necessary for the “antenna” to operate for its intended purpose. It not only allows the antenna to radiate efficiently from the recited “display device”, but it defines physical boundaries of the antenna as well. 
Claim 2 reciting “a portion of the display module” is indefinite, since it’s unclear whether this second instance is related to the portion recite in claim 1. 
Claims 22-25 depend therefrom. 
Claim 8 reciting “a separate radiating element for wireless communication” is indefinite, since it’s unclear whether this second instance is related to the “wireless communication” recited in claim 1. For purposes of examination, this limitation will be interpreted as --a separate radiating element for the wireless communication--. 
Claim 26 reciting “wherein each of the plurality of antennas has a structure formed by a separate air gap disposed between the conductive layer of the display module and the enclosure, each antenna including a separate antenna feed disposed within a respective air gap and coupled to the conductive layer and to the enclosure” is/are indefinite, since it’s unclear whether “a respective air gap” is related to “a separate air gap” earlier recited. For purposes of examination, this claim will be interpreted as --wherein each of the plurality of antennas has a respective structure formed by a separate air gap disposed between the conductive layer of the display module and the enclosure, each of the antennas including a separate antenna feed disposed within the respective air gap and coupled to the conductive layer and to the enclosure--. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable display device. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Ground wall(s).  See, e.g., ¶¶ [0032]-[0035] and [0063]-[0065] of the spec.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Ruaro” (US 2019/0074586). 
Claim 1: As best understood, Ruaro discloses a display device comprising: 
a display module including a display panel 14 (Fig. 1) and a conductive layer 110 (¶ [0047]); 
an enclosure 12 configured to surround the display module, the enclosure including a conductive portion ([0047]: “outer edges 114, 121, 123, 125, and 116”); and 
an antenna having a structure formed by an air gap 104 located between the conductive layer 110 and the conductive portion (outer edges) of the enclosure, the antenna including an antenna feed located 62 within the air gap 104, the antenna feed being coupled to the conductive portion (at 72) of the enclosure 12 and to the conductive layer (at 70), such that at least a portion (110) of the display module is configured as a radiating element for wireless communication (by virtue of it being directly fed at 70; see ¶¶ [0049-0050]).
(¶ [0050]: “Antenna feed 62 may convey antenna currents around the perimeter of slot 104 (e.g., over conductive housing structures 12 and conductive display structures 110. The antenna currents may generate corresponding wireless signals that are transmitted by antenna 40 or may be generated in response to corresponding wireless signals received by antenna 40 from external equipment.”)

Claims 2-7 and 23: Ruaro discloses the display device of claim 1, further comprising: a ground wall 112 configured to electrically connect a portion of the display module to the enclosure [0051]; 
wherein the portion of the display module configured as the radiating element is a corner portion C (Fig. 5 reproduced below) of the display module; 
wherein the portion of the display module configured as the radiating element is a side portion extending from a first edge 118 of the display module to a second edge 120 of the display module (see Fig. 5 reproduced below); 


    PNG
    media_image1.png
    643
    499
    media_image1.png
    Greyscale

wherein the entire display module is configured as the radiating element [0050].
wherein the antenna includes a ground component 112 disposed within the air gap, the ground component being coupled to the conductive layer and to the enclosure [0051]; 
wherein the air gap 104 has a thickness in a range of 1-2 millimeters (¶ [0055]: “1.0 mm”)
wherein the ground wall 112 is disposed adjacent to the air gap 104.
Claims 24-25: Ruaro discloses the display device of claim 2, wherein the ground wall includes a first ground wall portion 112-1 (Fig. 5) and a second ground wall portion 112-2, the first ground wall portion extending from a location aligned with a first edge 116 (A in Fig. 5 reproduced above) of the display module; the second ground wall portion extending from a location aligned with a second edge B of the display module. 
Ruaro fails to expressly teach wherein the ground wall includes a conductive gasket. 
However, Ruaro teaches in ¶ [0052], “If desired, the location of conductive paths 112-1 and 112-2 may be adjusted (e.g., as shown by arrows 124) to extend the length L of slot 104 (e.g., so that slot 104 resonates at desired frequencies).”
Ruaro further teaches in ¶ [0054], “Conductive interconnect paths 112 may include any desired conductive structures such as conductive adhesive (e.g., conductive tape), conductive fasteners (e.g., conductive screws or clips such as blade clips), conductive pins, solder, welds, conductive traces on flexible printed circuits, metal foil, stamped sheet metal, integral device housing structures, conductive brackets, conductive springs, and/or any other desired structures for defining the perimeter of slot 104 and/or effectively forming an electrical short circuit path between display structures 110 and housing 12.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ruaro’s invention such that wherein the ground wall includes a conductive gasket, in order to facilitate antenna operation in desired frequencies. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruaro (cited above) in view of “Paulotto” (US 2020/0136234). 
Claim 8: Ruaro is silent regarding wherein the antenna is one of a plurality of antennas included within the display device, each of the plurality of antennas configured to cause a respective corner portion of the display module to operate as a separate radiating element for wireless communication.
Paulotto discloses a plurality of antennas 186 (Fig. 10) included within the display device (including display layer 126), each of the plurality of antennas configured to (inherently) cause a respective corner portion of the display module to operate as a separate radiating element for wireless communication. 
Paulotto teaches in ¶ [0098], “In the example of FIG. 10, filter 140 may include a first pattern 180 of conductive structures 186 formed on a first side of a given display layer 126 and a second pattern 182 of conductive structures 186 formed on an opposing second side of the display layer 126.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ruaro’s invention such that wherein the antenna is one of a plurality of antennas included within the display device, each of the plurality of antennas configured to cause a respective corner portion of the display module to operate as a separate radiating element for wireless communication, in order to obtain operation in desired frequency bands (Paulotto, ¶ [0111]). 

Allowable Subject Matter
Claims 21-22 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yong (US 2020/0021008), Figs. 1-10
Ruaro (US 2019/0372205), Figs. 5-10
Liu (US 2017/0033439), Figs. 1-6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845